Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claims 1-4 remain as “Claims 1-4”.
Claim 6 becomes Claim 5, which depends on claim 1; reads as “The method of producing a composite resin material according to claim 1”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The method of producing a composite resin material according to claim 1”.
Claim 8 becomes Claim 7, which depends on claim 1; reads as “A method of producing a shaped product comprising a step of shaping the composite resin material obtained from the method according to claim 1.”

Reasons for Allowance
3.	Independent claim 1 was amended to include a limitation “wherein content of the fluororesin in the slurry is at least 1 mass% and not more than 30 mass%” which is supported by cancelled original claim 5 and also Page 7, Paragraph [0023], of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment dated 09/03/2021. 

	See Claim Amendment dated 09/03/2021. 
5.	The 112(b) rejection set forth in Paragraph 3 of the previous Office action mailed 06/15/2021 is no longer applicable and thus withdrawn because the applicants amended claim 1 to provide the same with clarity, and also provided explanation at Pages 4 and 5 of their Remarks filed 09/03/2021.
	See Claim Amendment dated 09/03/2021.
6.	The obviousness double patenting rejection based on the claims of US Patent 10,414,896 (in view of English Translation of JP 2015-0308211) set forth in Paragraph 4 of the prior Office action mailed 06/15/2021 is no longer applicable and thus, withdrawn upon consideration of claim amendment dated 09/03/2021 and applicants arguments provided at Page 5 of their Remarks filed 09/03/2021.
7.	The obviousness double patenting rejection based on the claims of US Application no. 16/335,815 (corresponding to US PG PUB 2019/0276613 and in view of English Translation of JP 2015-0308212) set forth in Paragraph 5 of the prior Office action mailed 06/15/2021 is no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 09/03/2021. 
3.
9.	Upon further consideration in light of applicants’ arguments provided at Page 6 of their Remarks filed 09/03/2021 and new claim amendment dated 09/03/2021, the 103 rejections set forth in paragraphs 6 and 7 of the previous Office action mailed 06/15/2021 are withdrawn.  In particular, none of these references cited individually or in combination teaches or would have suggested the claimed methods of producing a composite resin material and shaped products. 
	Accordingly, claims 1-4 and 6-8 are deemed allowable over the prior art references of record.

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/22/2019. 
        2 Cited in the IDS submitted by applicants on 03/22/2019.
        3 Cited in the IDS submitted by applicants on 03/22/2019.